Exhibit 10.4

 

MERCHANTS BANCORP

2017 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD TERMS

 

The Participant specified below has been granted this Restricted Stock Award
(“Award”) by Merchants Bancorp, an Indiana corporation (the “Company”), under
the terms of the Merchants Bancorp 2017 Equity Incentive Plan (the “Plan”).  The
Award shall be subject to the Plan as well as the following terms and conditions
(the “Award Agreement”):

 

Section 1.                                          Award.  In accordance with
the Plan, the Company hereby grants to the Participant this Award which
represents the right to receive shares of the Company’s common stock (the
“Stock”), (the “Covered Shares”) as set forth in Section 2. This Award is in all
respects limited and conditioned as provided herein.

 

Section 2.                                          Terms of Restricted Stock
Award.  The following words and phrases relating to the grant of the Award shall
have the following meanings:

 

(a)                                           The “Participant” is
[                ].

 

(b)                                           The “Grant Date” is
[                ].

 

(c)                                            The number of “Covered Shares” is
[                ].

 

Except where the context clearly implies to the contrary, any capitalized term
in this Award Agreement shall have the meaning ascribed to that term under the
Plan.

 

Section 3.                                          Restricted Period.  This
Award Agreement evidences the Company’s grant to the Participant as of the Grant
Date, on the terms and conditions described in this Award Agreement and in the
Plan, the right of the Participant to receive stock free of restrictions once
the Restricted Period ends.

 

(a)                                           Subject to the limitations of this
Award Agreement and the requirement that each award under the Plan have a
minimum vesting period of at least one year, the “Restricted Period” for each
installment of such Covered Shares (“Installment”) shall begin on the Grant Date
and end as described in the following schedule (but only if the Participant has
not had a Termination of Service before the end of the Restricted Period):

 

Installment

 

Restricted Period Will End On:

 

 

 

 

 

 

 

 

 

 

(b)                                           Notwithstanding the foregoing
provisions of this Section 3, subject to any applicable forfeiture or expiration
provisions of the Plan or this Award Agreement, the Restricted Period for the
Covered Shares shall cease immediately, and the Covered Shares shall

 

--------------------------------------------------------------------------------


 

become immediately and fully vested, upon a Change in Control, but only if
(i) the Plan and this Award Agreement are not the obligations of the
entity—whether the Company, a successor thereto or an assignee thereof—that
conducts following a Change in Control substantially all of the business
conducted by the Company and its Subsidiaries immediately prior to such Change
in Control, or (ii) the Plan and this Award Agreement are the obligations of the
entity—whether the Company, a successor thereto or an assignee thereof—that
conducts following a Change in Control substantially all of the business
conducted by the Company and its Subsidiaries immediately prior to such Change
in Control and the Participant incurs a Termination of Service without Cause
following such Change in Control.

 

(c)                                            In the event the Participant’s
Termination of Service, other than as provided in subsection (b) above, occurs
prior to the expiration of one or more Restricted Periods, the Participant shall
forfeit all rights, title and interest in and to any Installment(s) of Covered
Shares still subject to a Restricted Period as of the Participant’s Termination
of Service date.

 

Section 4.                                          Delivery of Shares. 
Delivery of Stock or other amounts under this Award Agreement and the Plan shall
be subject to the following:

 

(a)                                           Compliance with Applicable Laws. 
Notwithstanding any other provision of this Award Agreement or the Plan, the
Company shall have no obligation to deliver any Stock or make any other
distribution of benefits under this Award Agreement or the Plan unless such
delivery or distribution complies with all applicable laws (including, the
requirements of the Securities Act), and the applicable requirements of any
securities exchange or similar entity.

 

(b)                                           Certificates.  To the extent that
this Award Agreement and the Plan provide for the issuance of Stock, the
issuance may be effected on a non-certificated basis, to the extent not
prohibited by applicable law or the applicable rules of any stock exchange.

 

Section 5.                                          Withholding.  All deliveries
of Covered Shares pursuant to this Award Agreement shall be subject to
withholding of all applicable taxes.  The Company shall have the right to
require the Participant (or if applicable, permitted assigns, heirs or
Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery date of any Stock under this
Award Agreement.  At the election of the Participant, subject to the rules and
limitations as may be established by the Committee, such withholding obligations
may be satisfied through the surrender of shares of Stock which the Participant
already owns, or to which Participant is otherwise entitled under the Plan.

 

Section 6.                                          Non-Transferability of
Award.  During the Restricted Period, the Participant shall not sell, assign,
transfer, pledge, hypothecate, mortgage, encumber or dispose of any Covered
Shares awarded under this Award.

 

Section 7.                                          Dividends.  The Participant
shall not be entitled to receive dividends and distributions paid on the Covered
Shares during the Restricted Period (other than dividends or distributions of
securities of the Company which may be issued with respect to its shares by

 

2

--------------------------------------------------------------------------------


 

virtue of any stock split, combination, stock dividend or recapitalization — to
the extent covered in Section 4.3 of the Plan).

 

Section 8.                                          Voting Rights.  The
Participant shall be entitled to vote the Covered Shares during the Restricted
Period; provided, however, that the Participant shall not be entitled to vote
Covered Shares with respect to record dates for any Covered Shares occurring on
or after the date, if any, on which the Participant has forfeited those Covered
Shares.

 

Section 9.                                          Deposit of Restricted Stock
Award.  The Covered Shares awarded under this Award Agreement and subject to the
restrictions contained herein, shall be registered in the name of the
Participant and shall be retained by the Company, or an agent of the Company,
until the end of the Restricted Period with respect to such Covered Shares.

 

Section 10.                                   Heirs and Successors.  This Award
Agreement shall be binding upon, and inure to the benefit of, the Company and
its successors and assigns, and upon any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
Company’s assets and business.  If any rights of the Participant or benefits
distributable to the Participant under this Award Agreement have not been
settled or distributed, respectively, at the time of the Participant’s death,
such rights shall be settled and payable to the Designated Beneficiary, and such
benefits shall be distributed to the Designated Beneficiary, in accordance with
the provisions of this Award Agreement and the Plan.  The “Designated
Beneficiary” shall be the beneficiary or beneficiaries designated by the
Participant in a writing filed with the Committee in such form as the Committee
may require.  The designation of beneficiary form may be amended or revoked from
time to time by the Participant.  If a deceased Participant fails to designate a
beneficiary, or if the Designated Beneficiary does not survive the Participant,
any rights that would have been payable to the Participant and shall be payable
to the legal representative of the estate of the Participant.  If a deceased
Participant designates a beneficiary and the Designated Beneficiary survives the
Participant but dies before the settlement of Designated Beneficiary’s rights
under this Award Agreement, then any rights that would have been payable to the
Designated Beneficiary shall be payable to the legal representative of the
estate of the Designated Beneficiary.

 

Section 11.                                   Administration.  The authority to
manage and control the operation and administration of this Award Agreement and
the Plan shall be vested in the Committee, and the Committee shall have all
powers with respect to this Award Agreement as it has with respect to the Plan.
Any interpretation of this Award Agreement or the Plan by the Committee and any
decision made by it with respect to this Award Agreement or the Plan are final
and binding on all persons.

 

Section 12.                                   Plan Governs.  Notwithstanding
anything in this Award Agreement to the contrary, this Award Agreement shall be
subject to the terms of the Plan, a copy of which may be obtained by the
Participant from the office of the Secretary of the Company; and this Award
Agreement are subject to all interpretations, amendments, rules and regulations
promulgated by the Committee from time to time pursuant to the Plan. 
Notwithstanding anything in this Award Agreement to the contrary, in the event
of any discrepancies between the corporate records and this Award Agreement, the
corporate records shall control.

 

3

--------------------------------------------------------------------------------


 

Section 13.                                   Not an Employment Contract.  The
Award will not confer on the Participant any right with respect to continuance
of employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate or modify the terms of such Participant’s employment
or other service at any time.

 

Section 14.                                   No Rights As Shareholder.  The
Participant shall not have any rights of a shareholder with respect to the
Covered Shares, until Stock has been duly issued and delivered to the
Participant.

 

Section 15.                                   Amendment.  This Award Agreement
may be amended in accordance with the provisions of the Plan, and may otherwise
be amended by written agreement of the Participant and the Company without the
consent of any other person.

 

Section 16.                                   Governing Law.  This Award
Agreement, the Plan, and all actions taken in connection herewith shall be
governed by and construed in accordance with the laws of the State of Indiana
without reference to principles of conflict of laws, except as superseded by
applicable federal law.

 

Section 17.                                   Section 409A Amendment.  The
Committee reserves the right (including the right to delegate such right) to
unilaterally amend this Award Agreement without the consent of the Participant
in order to maintain an exclusion from the application of, or to maintain
compliance with, Code Section 409A.  Participant’s acceptance of this Award
Agreement constitutes acknowledgement and consent to such rights of the
Committee.

 

(Signature Page to Follow)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, all as of the Grant Date and the Participant
acknowledges acceptance of the terms and conditions of this Award Agreement.

 

 

MERCHANTS BANCORP

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

By:

 

 

 

[         ]

 

 

 

 

Date:

 

 

5

--------------------------------------------------------------------------------